*110Dissenting Opinion by
Mr. Justice Bell:
It is with great regret that I feel compelled to dissent from the majority opinion which has reached snch a desirable conclusion.
Beilan, a teacher of English at the Simon Gratz High School, Philadelphia, was dismissed on the ground of “incompetency” and “of persistent and willful violation of the school laws” which are grounds for dismissal under The Teachers’ Tenure Act of May 18, 1911, P. L. 309, as amended by Act of June 20, 1939, P. L. 482. The Superintendent of Public Instruction of the Commonwealth of Pennsylvania affirmed the dismissal; the lower Court, in a very able opinion, reversed the dismissal, and set aside the discharge of Beilan.
This Court is asked to reverse the Court below and to justify Beilan’s dismissal solely on the ground of “incompetency”. Appellant admits that if the word “incompetency” as used in said Act is restricted to a narrow interpretation, i.e., educational background and technical ability to teach the subject, Beilan was not incompetent. However, appellant correctly contends that the word “incompetency” as used in the Tenure Act has a much broader meaning (see, inter alia, Horosko v. Mt. Pleasant Township School District, 335 Pa. 369, 6 A. 2d 866) ; and further contends — and this is the real issue — that it includes (1) any present but unproved association with the Communist Party, and (2) failure to answer questions — under the privilege of the Fifth Amendment — concerning past associations with the Communist Party. Appellant admits in its brief that Beilan was discharged solely because he refused to answer questions concerning his past subversive affiliations. We cannot shut our eyes to the inescapable fact which we are convinced — notwithstanding the earnest, able argument of counsel for the Board— is glaringly disclosed by this Record, that Beilan was *111fired because the Board believed that he was a Communist.
The teaching profession apparently believes, under the theory or doctrine of Academic Freedom, that a teacher has a constitutional right to think as he pleases, believe as he pleases, speak and teach and do as he pleases. Everyone in the United States has the right to think and believe whatever he wishes. However, Freedom of Speech, which is guaranteed by the Constitution of the United States and the Constitution of Pennsylvania, is neither absolute nor unlimited: Dennis v. United States, 341 U. S. 494 (1950); Gitlow v. People of New York, 268 U. S. 652; Wortex Mills, Inc. v. Textile Workers Union, 369 Pa. 359, 85 A. 2d 851. Moreover a citizen has no absolute and unqualified constitutional right to be a policeman (Souder v. Philadelphia, 305 Pa. 1, 156 A. 245; McAuliffe v. Mayor, 155 Mass. 216, per Mr. Justice Holmes), or to be a teachei*, or to teach or conduct himself in a manner which is validly prohibited. For example, a State or City can validly and constitutionally require its teachers and other employes to disclose under oath their past and present membership in the Communist Party or their past and present Communist political associations; and a municipal ordinance requiring municipal employes to take oath that they had not, during five preceding years, advocated or knowingly belonged to an organization advocating overthrow of our government by force and violence is constitutional: Garner et al. v. Board of Public Works of Los Angeles, 341 U. S. 716; Adler v. Board of Education of City of New York, 342 U. S. 485; Albert Appeal, 372 Pa. 13, 92 A. 2d 663; Cf. also, Wieman v. Updegraff, 344 U. S. 183. In the Adler case the Court said, inter alia (page 492) :
“ . Past conduct may well relate to present fitness; past loyalty may have a reasonable relationship *112to present and future trust. Both are commonly inquired into in determining fitness for both high and low positions in private industry and are not less relevant in public employment.’ 311 U. S., at page 720.
“We adhere to that case [Garner v. Board, 311 U. S., supra]. A teacher works in a sensitive area in a schoolroom. There he shapes the attitude of young minds towards the society in which they live. In this, the state has a vital concern. It must preserve the integrity of the schools. That the school authorities have the right and the duty to screen the officials, teachers, and employees as to their fitness to maintain the integrity of the schools as a part of ordered society, cannot be doubted. One’s associates, past and present, as well as one’s conduct, may properly be considered in determining fitness and loyalty. From time immemorial, one’s reputation has been determined in part by the company he keeps. In the employment of officials and teachers of the school system, the state may very properly inquire into the company they keep, and we know of no rule, constitutional or otherwise, that prevents the state, when determining the fitness and loyalty of such persons, from considering the organizations and persons with whom they associate.”
In Albert Appeal, 372 Pa., supra, this Court, speaking through Chief Justice Steen, wisely said (page 19) : “In short, it is essential, in order to protect our children from treacherous influences, that persons who advocate or participate in subversive doctrines should not be employed, or if employed should not be retained, as teachers in our public schools, and any teacher dismissed for such a reason cannot properly claim that any constitutional or legal right is thereby violated.”
It is clear, therefore, that the Legislature or municipality or school district has a right to impose reasonable provisions and reasonable limitations upon those *113desiring to teach in a public school. It is likewise clear that tbe questions propounded to Beilan by Dr. Hoyer, Superintendent of Philadelphia Public Schools, as to his past Communistic associations were relevant and proper, although Beilan’s refusal to answer questions of the Un-American Activities Committee (of the House of Representatives) as to his past Communistic activities and associations, was apparently (a) insufficient to justify his dismissal as a teacher and (b) irrelevant in this proceeding: Slochower v. Board of Education (New York), 350 U. S. 551 (1956). It is not necessary to decide whether past Communistic activities and associations, — which Beilan, in the eyes of the community, although not in law1 admitted by refusing to answer questions pertaining thereto, — would be sufficient of *114themselves to justify dismissal if he had sincerely repented and is no longer a Communist, or participating in un-American activities or advocating subversive doctrines.
We are apt to forget that from 1933 when the President of the United States recognized Communist [Russia, until the middle or late 1940’s many of the highest political leaders of our Federal Government, many persons who were connected with the State Department, many members of labor unions, many Judges, and the so-called liberals, were strongly pro-Communist. The real nature2 as well as the terrible menace and dangers of atheistic Communism were not comprehended by these people, who gullibly treated and portrayed Communists as genuine democrats or, in the case of China, as agrarian reformers. Moreover, the Communist *115Party was recognized as a political party in Pennsylvania until it was outlawed and abolished by the Act of December 21, 1951, P. L. 1712.
That brings us to the main question here involved: What are the grounds and the procedure which the Legislature has prescribed for the removal of a teacher, and more particularly: Did Beilan’s conduct amount to “incompetency” for which he could be discharged under of Teachers’ Tenure Act.
The teaching profession, in order to secure tenure and “to preserve the system of employment in the educational field free from any [arbitrary or political] interference” (Teachers’ Tenure Act Cases, 329 Pa. 213, 222, 197 A. 344), induced the Legislature to pass The Teachers Tenure Act.3 The Tenure Act placed specific and “emphatic limitations” on the removal of teachers. The Tenure Act provided — prior to March 19J¡9 — that a teacher’s contract of employment could be terminated on any one — and impliedly and necessarily on only one or more — of the following seven grounds: “Immorality, incompelency. intemperance, cruelty, persistent neglect, mental derangement, and persistent and willful violation of the school laws of this Commonwealth”. The Act conspicuously failed to mention as a ground for dismissal, Communism or un-American or subversive activities or doctrines; and nowhere is the Board authorized to dismiss a teacher for exercising his Constitutional privilege of refusing to answer incriminating questions about his past Communistic activities or associations.
On March 10, 19Jf9, the Teachers’ Tenure Act was amended to include as an additional cause for dismissal “advocation of or participation in un-American or sub*116versive doctrines”. That would clearly indicate that in the mind of the Legislature (a) “incompetency” did not, prior to 1949, include “advocation of or participation in un-American or subversive doctrines”, and (b) that said amendment of 1949 was necessary if a teacher was to be discharged on those grounds. If that were not so, there would have been no reason or necessity for the 1949 amendment.
But the Legislature went further. The Legislature passed the Act of December 22,1951, P. L. 1726, 65 PS §211, popularly called the Pechan Act, but more accurately known as the Pennsylvania Loyalty Act, the constitutionality of which was sustained in Fitzgerald v. Philadelphia, 376 Pa. 379, 102 A. 2d 887. That important patriotic Act prescribes in §217 the procedure, as well as the substantive law, governing the removal of a disloyal or subversive teacher: “. . . If, after due hearing, it is determined by the appointing authority by a fair preponderance of the evidence that the person who has been so notified is a subversive person, as defined in this act, the person who has been so notified shall be discharged.” For reasons best known to the Legislature, the Loyalty Act specifically and unwisely repealed the 1949 amendment of the Teachers’ Tenure Act, which as we have seen had authorized dismissal of a teacher for “advocation of or participating in unAmerican or subversive doctrines.” It is clear therefore that the Legislature intended (a) that a subversive teacher could be discharged only under the Loyalty Act, and (b) indicated (for the second time) that the word “incompetency” in the Tenure Act was not intended to include “advocation of or participating in un-American or subversive doctrines”.
Our conclusion is fortified and buttressed, though, it' is-not necessary to -do so,- bytké further fact that Senator Pechah, the author of the Loyalty Act of 1951, *117introduced in the 1953 Session of the Legislature, Senate Bill No. 94, and in the 1955 Session, Senate Bill No. 22, each of which provided for the removal of public servants who refused to testify on Constitutional grounds, viz;., under the privilege of the Fifth Amendment — and the Legislature refused to pass the Bills. It seems to me evident that the Legislature of Pennsylvania has clearly provided that a person can be dismissed as a teacher for un-American activities or advocation of subversive doctrines only when the charge is made under the Loyalty Act and the appointing authority proves such charges, not by defendant’s refusal to testify, but by a fair preponderance of the evidence.
The foregoing reasons make evident why I must regretfully dissent from the majority opinion.

 See majority and dissenting opinions in Slochower v. Board of Education (New York) 350 U.S., supra. In that case Mr. Justice Beed, with whom Mr. Justice Burton and Mr. Justice Minton joined, said in his dissenting opinion: “The fact that the witness has a right to plead the privilege against self-incrimination protects him against prosecution but not against the loss of Ms job.”
In Brown, v. Walker, 161 U. S. 591 (1890), the Supreme Court of the United States at pp. 605-600 stated: “The design of the constitutional privilege is not to aid the witness in vindicating his character, but to protect him against being compelled to furnish evidence to convict him of a criminal charge. If he secures legal immunity from prosecution, the possible impairment of his good name is a penalty which it is reasonable he should be compelled to pay for the common good.”
In United States v. Mammoth Oil Co., 14 F. 2d 705 (CCA 8th 1926), affirmed 275 U.S. 13 (1927) there was a civil action by the United States for the cancellation of oil leases on the ground of a bribe to a high government official. One of the witnesses for the defendant oil company, a son-in-law of the guilty cabinet officer, invoked the Fifth Amendment. In the trial of the issue of fraud, the trial Judge ruled that no inference of fraud against defendant could be drawn from the refusal of the witness to testify on the plea of self-incrimination. The Court of Appeals in reversing the judgment of the District Court, held in an opinion by Judge Kenyon, *114at page 729: “Why is silence the answer of a former cabinet official to the charge of corruption? Why is silence the only reply of Sinclair, a man of large business affairs, to the charge of bribing an official of his government? Why is the plea of self-incrimination— one not resorted to by honest men — the refuge of Pall’s son-in-law, Everhart’ . . . Men with honest motives and purposes do not remain silent when their honor is assailed. ... Is a court compelled to close its eyes to these circumstances? . . . These gentlemen have the right to remain silent, to evade, to refuse to furnish information, and thus to defy the government to prove its case; but a court of equity has the right to draw reasonable and proper inferences from all the circumstances in the case, and especially from the silence of Secretary Pall and from the failure of Sinclair to testify.”


 Communism is a world-wide revolutionary movement to overthrow, by force, violence or sabotage, the government of every nation and to establish a Communist dictatorship therein. Having formed an organization to combat Communism as early as 1935, I know something about it and the actions of those who were deluded by the professed objectives of Stalin and his fellow travelers viz. a government of, by and for the proletariat with peace and prosperity. Even today the menace of Communism is not fully appreciated by many influential Americans.


 Act of May 18, 1911, P. D. 309, §1205, as amended by Act of June 20. 1939, P. D. 482, §2. .